Citation Nr: 1431663	
Decision Date: 07/15/14    Archive Date: 07/22/14

DOCKET NO.  11-20 861	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUE

Entitlement to apportionment of the Veteran's disability compensation benefits on behalf of his spouse.

REPRESENTATION

Appellant represented by:  Pro Se

Veteran represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Cherry, Counsel


INTRODUCTION

The Veteran served on active duty from March 1967 to February 1970.  The appellant is the Veteran's spouse.

This appeal comes before the Board of Veterans' Appeals (Board) from a November 2010 administrative decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota, which denied the appellant's claim of entitlement to apportionment of the Veteran's VA disability compensation benefits.  The Veteran's claims file is currently under the jurisdiction of the VA RO in Ft. Harrison, Montana.

The Board's review includes the paper and electronic claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The appellant submitted additional evidence after the last supplemental statement of the case issued in May 2012 without a waiver of agency of original jurisdiction (AOJ) consideration.  38 C.F.R. § 20.1304 (2013).

In a February 2014 statement, the appellant asserted that the Veteran had failed to provide spousal support from August to December 2012.  The AOJ should ask the appellant to provide evidence of that assertion.

In a June 2011 statement, the appellant reported that she anticipated that her legal separation from the Veteran would last about three years.  In a January 2012 status of dependents questionnaire, the Veteran listed the appellant as his spouse.  The AOJ should determine the Veteran and the appellant's current marital status.

The Veteran is receiving Social Security disability benefits, the amount of which was last verified in June 2011, and the appellant in March 2008 was denied Social Security disability benefits.  The AOJ should contact the Social Security Administration to determine the current amount of the Veteran's Social Security disability benefits and whether the appellant is now receiving Social Security disability benefits and, if so, the amount.

In January 2012, the appellant submitted an incomplete VA Form 21-0788, Information Regarding Apportionment of Beneficiary's Award, whereas the Veteran did not submit one at all after being requested to in a December 2011 correspondence.  Moreover, the appellant has reported that she no longer receives financial support from her son.  Therefore, the AOJ should ask both the Veteran and the appellant to provide current financial information by completing a VA Form 21-0788, Information Regarding Apportionment of Beneficiary's Award, or otherwise provide the financial information requested in that form.

Accordingly, the case is REMANDED for the following action:

1.  Ask both the Veteran and the appellant to provide information regarding their current marital status and to complete a VA Form 21-0788, Information Regarding Apportionment of Beneficiary's Award, or otherwise provide the financial information requested in that form.

2.  Ask the appellant to provide evidence that the Veteran had failed to provide spousal support from August to December 2012 and for any other time period.

3.  Contact the Social Security Administration to determine the current amount of the Veteran's Social Security disability benefits and whether the appellant is now receiving Social Security disability benefits and, if so, the amount.

4.  Thereafter, undertake any additional development deemed necessary and readjudiate the claim based on all of the evidence of record.  If the determination remains adverse to the appellant, the appellant and the Veteran should be furnished with a supplemental statement of the case, with a copy to the Veteran's representative, and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant and the Veteran have the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


